Citation Nr: 1526295	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.  

2.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to September 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for inactive, far advanced, pulmonary tuberculosis with left thoracoplasty and partial scapulectomy, rated as 80 percent disabling; complete ankylosis of the spine, cervical spondylosis with cervical and thoracic pain; residuals of frozen feet, evaluated as 50 percent disabling; and for posttraumatic stress disorder, rated as 50 percent disabling.  He has been assigned a combined 100 percent disability rating since June 21, 1995. 

2.  The Veteran's service connected disorders do not cause a loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing are not met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2014).
 
2.  The criteria for a special home adaptation grant are not met.  38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA notice is not required as the appellant's claims cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In this case, the Veteran has no single service-connected disability that is currently rated as 100 percent.  His service connected disabilities are:  (1) tuberculosis, pulmonary, far advanced, inactive with thoracoplasty and partial scapulectomy, left, inactive from June 15, 1951, rated as 80 percent disabling since June 16, 1953; (2) complete ankylosis of the spine, cervical spondylosis with cervical and thoracic pain, rated as 60 percent disabling since June 21, 1995; (3) residuals of frozen feet, rated as 50 percent disabling since March 21, 1946; and, (4) posttraumatic stress disorder (PTSD) rated as 50 percent disabling since June 26, 2008, for a combined 100 percent disability rating since June 21, 1995. 

The record shows that the Veteran would like funding for energy-efficient windows.

Special adaptive housing under 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 

The regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  The Veteran's claim for special adaptive housing was filed in May 2009; however, even when considering these more favorable provisions the Veteran does not meet the legal criteria for specially adapted housing.  The Board shall discuss the applicable regulation in terms of the pre-October 2010 provisions and then the expansion of eligibility provided by the October 2010 amendments.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2014).  

VA considers the veteran to have a qualifying disability if the veteran or member of the Armed Forces serving on active duty has service-connected amyotrophic lateral sclerosis rated 100 percent disabling under 38 CFR 4.124a, diagnostic code 8017.  38 C.F.R. § 3.809 (2014).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350(a)(2), in pertinent part, to exist "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance . . . for example:  (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop . . ."  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Here, the Veteran has been assigned a combined 100 percent disability rating, since June 21, 1995.  Significantly, however, the combination of disabilities does not satisfy the requirements for eligibility for assistance in acquiring specially adapted housing.  By way of analogy, in Bradley v. Peake, 22 Vet. App. 280 (2008) the Court explained that

[C]ongress did not intend that a 100 (percent) combined rating suffices for 'a service-connected disability rated as total....  Indeed, 38 C.F.R. § 4.25(b) ... requires that, except as otherwise provided, all disabilities are to be rated separately, confirming the understanding that the direction in [38 C.F.R.] § 4.16(a) to treat disabilities as one is an exception to the general rule, and limited to [ratings based on a total disability evaluation based on individual unemployability due to service connected disorders].

Here, the pertinent statutory language addresses permanent and total disability "due to" specific enumerated disabilities, and never explicitly refers to a combined 100 percent rating.  As such, the Board interprets the regulation as addressing the need for a singular disability rating that is permanently and totally disabling, and finds that there is no such qualifying disability.  

Here, the Veteran does not meet the criteria for specially adapted housing.  As a matter of law, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is denied.  38 C.F.R. § 3.809a; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Special home adaptation

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

A further revision of 38 C.F.R. § 3.809a was made effective September 12, 2014, for the purpose of clarifying that Congress had eliminated the requirement that qualifying blindness be permanently and totally disabling (by clearly distinguishing it from those conditions which still require a finding of permanent and total disability).  See 79 Fed. Reg. 54,608-01 (Sept. 12, 2014).  The September 2014 revision requires no further discussion in this case, however, because the Veteran has no service-connected disability involving impairment of vision.  It is relevant, however, to distinguish the need for a total and permanent disability in combination with a qualifying disability.

Again, the Veteran is not currently assigned a total and permanent rating for any single disability.  As a matter of law, the appeal to establish eligibility for special home adaptation is denied.  38 C.F.R. § 3.809a(b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is denied.

Entitlement to special home adaptation is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


